IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
         CAVE CREEK UNIFIED SCHOOL DISTRICT; CASA GRANDE
      ELEMENTARY SCHOOL DISTRICT; CRANE ELEMENTARY SCHOOL
         DISTRICT; PALOMINAS ELEMENTARY SCHOOL DISTRICT;
      YUMA UNION HIGH SCHOOL DISTRICT; ARIZONA EDUCATION
        ASSOCIATION; ARIZONA SCHOOL BOARDS ASSOCIATION;
        SCOTT HOLCOMB; FRANK HUNTER; AND NANCY PUTMAN,
                        Plaintiffs/Appellants,

                                  v.

           DOUG DUCEY, IN HIS CAPACITY AS STATE TREASURER;
                     AND STATE OF ARIZONA,
                        Defendants/Appellees.

                          No. CV-13-0039-PR
                       Filed September 26, 2013

          Appeal from the Superior Court in Maricopa County
           The Honorable J. Kenneth Mangum, Judge (Ret.)
                         No. CV2010-017113
                   REVERSED AND REMANDED

             Opinion of the Court of Appeals, Division One
                   231 Ariz. 342, 295 P.3d 440 (2013)
                              AFFIRMED

COUNSEL:

Timothy M. Hogan, Arizona Center for Law in the Public Interest,
Phoenix and Donald M. Peters (argued), LaSota & Peters, Phoenix, for
Cave Creek Unified School District, Casa Grande Elementary School
District, Crane Elementary School District, Palominas Elementary School
District, Yuma Union High School District, Arizona Education
Association, Arizona School Boards Association, Scott Holcomb, Frank
Hunter, and Nancy Putman

Thomas C. Horne, Arizona Attorney General, Kathleen P. Sweeney
(argued), Assistant Attorney General, Kevin D. Ray, Assistant Attorney
                            CAVE CREEK V. DUCEY
                            Opinion of the Court

General, Jinju Park, Assistant Attorney General, Phoenix, for Doug Ducey
and the State of Arizona

Peter A. Gentala, Pele K. Peacock, Arizona House of Representatives,
Phoenix; and Gregrey G. Jernigan, Arizona State Senate, Phoenix, for
Amicus Curiae Andrew Tobin and Andy Biggs

Michael T. Liburdi and Michelle M. Carr, Snell & Wilmer, LLP, Phoenix,
for Amicus Curiae Arizona Free Enterprise Club

JUSTICE PELANDER authored the opinion of the Court, in which CHIEF
JUSTICE BERCH, VICE CHIEF JUSTICE BALES, JUSTICE BRUTINEL,
and JUSTICE TIMMER joined.

JUSTICE PELANDER, opinion of the Court:

¶1               Arizona voters approved a referendum in 2000 that
statutorily directed the Arizona Legislature to annually “increase the base
level . . . of the revenue control limit” for K-12 public school funding.
A.R.S. § 15-901.01.       The issue here is whether the voters could
constitutionally impose this mandate.            Finding no constitutional
impediment to the electorate’s directive, we further hold that legislative
adjustments to § 15-901.01’s funding scheme are limited by the Voter
Protection Act (“VPA”), Ariz. Const. art. 4, pt. 1, § 1(6)(B)–(C), (14).

                             I. BACKGROUND

¶2             Public elementary and secondary school funding is set by a
statutory formula. See A.R.S. §§ 15-941 to -954. One aspect of that formula
is the “base level,” a statutorily fixed “dollar amount that is multiplied by
a weighted student count and other factors to determine the base support
level for each school district.” Cave Creek Unified Sch. Dist. v. Ducey, 231
Ariz. 342, 345 ¶ 2 n.1, 295 P.3d 440, 443 n.1 (App. 2013); see also A.R.S. § 15-
901(B)(2) (defining “base level”). During the pertinent time, the base
support level and the transportation support level were the only two
components of the “revenue control limit,” a budget expenditure limit
used to calculate the amount of certain state funds provided to school
districts. A.R.S. §§ 15-901(A)(12), -947, -971.




                                       2
                            CAVE CREEK V. DUCEY
                            Opinion of the Court

¶3             In 2000, the legislature approved SB 1007, which proposed a
sales tax to increase funding for public schools, community colleges, and
universities, as well as other changes to the “financial accountability”
requirements of K-12 schools. 2000 Ariz. Sess. Laws, ch. 1 (5th Spec.
Sess.). The legislature referred portions of SB 1007 as Proposition 301 for
voter approval in the 2000 general election. Approved by the voters, that
measure included a requirement that the legislature make annual inflation
adjustments to the budget for K-12 public schools:

              If approved by the qualified electors voting at a
       statewide general election, for fiscal years 2001-2002 through
       2005-2006, the legislature shall increase the base level or
       other components of the revenue control limit by two per
       cent.    For fiscal year 2006-2007 and each fiscal year
       thereafter, the legislature shall increase the base level or
       other components of the revenue control limit by a
       minimum growth rate of either two per cent or the change in
       the GDP price deflator, as defined in [A.R.S. §] 41-563, from
       the second preceding calendar year to the calendar year
       immediately preceding the budget year, whichever is less,
       except that the base level shall never be reduced below the
       base level established for fiscal year 2001-2002.

Id. § 11. That provision is codified as A.R.S. § 15-901.01.

¶4           From 2001 to 2010, the legislature adjusted the base level and
transportation support level annually for inflation. The 2010-11 budget
(HB 2008), however, included an adjustment only to the transportation
support level. 2010 Ariz. Sess. Laws, ch. 8, § 2 (7th Spec. Sess.). The 2011-
12 and 2012-13 budgets likewise did not include base level adjustments.

¶5             Several school districts and other parties (collectively, “Cave
Creek”) sued the State Treasurer and the State of Arizona (collectively,
“the State”), alleging that HB 2008 amended or repealed a voter-approved
law, violating the VPA. Cave Creek sought a declaratory judgment that
Proposition 301 (now § 15-901.01) requires the legislature to annually
adjust all components of the revenue control limit for inflation. Ruling
that Proposition 301 was “not self executing,” that § 15-901.01 was
“precatory, not mandatory,” and that “the voters cannot require the
legislature to enact a law that provides for [the] appropriation” prescribed

                                      3
                            CAVE CREEK V. DUCEY
                            Opinion of the Court

in the statute, the superior court dismissed Cave Creek’s amended
complaint for failing to state a claim.

¶6             The court of appeals reversed and remanded the case for
entry of a declaratory judgment in favor of Cave Creek.1 Cave Creek, 231
Ariz. at 353 ¶ 37, 295 P.3d at 451. The court held that § 15-901.01 “requires
the legislature to provide for annual inflationary increases in each
component of the revenue control limit, including the base level.” Id. at
345 ¶ 1, 295 P.3d at 443. Because the statute was enacted through a voter
referendum, the court further concluded, it “is subject to the provisions of
the VPA,” id. at 348 ¶ 10, 295 P.3d at 446, and “[a]bsent an amendment or
repeal of § 15-901.01 by the voters, the legislature is bound by the VPA to
give full effect to the statute’s requirements,” id. at 353 ¶ 32, 295 P.3d at
451. The court, however, did not expressly determine whether “[HB] 2008
violates the VPA,” instead remarking that the legislature “would risk
violating the VPA” if it failed to adjust the base level for inflation in future
fiscal years. Id. at 352 ¶ 31, 295 P.3d at 450.

¶7            We granted the State’s petition for review to determine
whether the voters could constitutionally direct the legislature to annually
increase the base level education funding component, and, if so, whether
the legislature could disregard that statutory directive without violating
the VPA. Both are legal questions of statewide importance. We have
jurisdiction under Article 6, Section 5(3) of the Arizona Constitution and
A.R.S. § 12-120.24.2

1      The superior court also denied Cave Creek’s request for injunctive
and mandamus relief. The court of appeals did not address those rulings
because they were not raised on appeal. Cave Creek, 231 Ariz. at 346 ¶ 5
n.4, 295 P.3d at 444 n.4. Those issues likewise are not before us.

2      Amicus curiae Arizona Free Enterprise Club urges us to dismiss the
case as moot because the legislature “has since funded both components
of A.R.S. § 15-901.01” in fiscal year 2013-14. We decline to do so. Even if
the legislature fully funded both components in the current fiscal year, a
point not conceded by Cave Creek, that does not moot Cave Creek’s
claims regarding prior or future years’ funding levels. In addition, the
parties themselves have not raised a mootness issue, and “amicus curiae
are not permitted to create, extend, or enlarge the issues [before us].” City
of Tempe v. Prudential Ins. Co., 109 Ariz. 429, 432, 510 P.2d 745, 748 (1973).
                                       4
                           CAVE CREEK V. DUCEY
                           Opinion of the Court


                             II. DISCUSSION

¶8            The legislature and electorate “share lawmaking power
under Arizona’s system of government.” Ariz. Early Childhood Dev. &
Health Bd. v. Brewer, 221 Ariz. 467, 469 ¶ 7, 212 P.3d 805, 807 (2009).
Through the initiative and referendum processes, “the people reserve[d]
the power to propose laws and amendments to the constitution and to
enact or reject such laws and amendments at the polls, independently of
the legislature.” Ariz. Const. art. 4, pt. 1, § 1(1); see also id. § 1(2)–(3)
(defining the initiative and referendum powers).

¶9             “The Voter Protection Act, added to the Arizona
Constitution by voters in 1998, limits the legislature’s authority” to modify
voter initiatives and referenda. Ariz. Early Childhood, 221 Ariz. at 469 ¶ 6,
212 P.3d at 807. Before the VPA’s adoption, the legislature could repeal or
modify a voter-approved law passed by less than a majority of all
registered voters. Id. ¶ 7; see Adams v. Bolin, 74 Ariz. 269, 284–85, 247 P.2d
617, 627–28 (1952) (interpreting former Article 4, Section 1(6) of the
Arizona Constitution).           The VPA, however, imposes heightened
constitutional restrictions. Now the legislature cannot repeal “an initiative
[or referendum] measure approved by a majority of the votes cast
thereon.” Ariz. Const. art. 4, pt. 1, § 1(6)(B). Nor may it amend or
supersede a voter-approved law unless the proposed legislation “furthers
the purposes” of the initiative or referendum measure and is approved by
a three-fourths vote in the House of Representatives and Senate. Ariz.
Const. art. 4, pt. 1, § 1(6)(C), (14).

                                     A.

¶10          The legislature drafted and referred Proposition 301 to the
voters for approval in 2000. Nonetheless, the State argues that the
resulting directive in § 15-901.01 for annual education funding
adjustments is unconstitutional or otherwise unenforceable.

¶11            A party challenging a statute generally has the burden of
establishing that it is unconstitutional. State v. Tocco, 156 Ariz. 116, 119,
750 P.2d 874, 877 (1988). When the statute in question involves no
fundamental constitutional rights or distinctions based on suspect
classifications, we presume the statute is constitutional and will uphold it

                                      5
                            CAVE CREEK V. DUCEY
                            Opinion of the Court

unless it clearly is not. See id. We likewise presume that, in drafting and
referring Proposition 301 for voter approval, the legislature acted “with
full knowledge of relevant constitutional provisions,” including the VPA.
Roylston v. Pima County, 106 Ariz. 249, 250, 475 P.2d 233, 234 (1970).

¶12            The State argues that, “absent a constitutional provision that
authorizes them to do so, the voters cannot restrict the Legislature’s
otherwise plenary discretion by ordering it by statute to exercise its
discretion in a particular manner.” Relying on pre-VPA Arizona case law,
the State contends that only a constitutional provision can limit the
legislature’s plenary authority, see Home Accident Ins. Co. v. Indus. Comm’n,
34 Ariz. 201, 208, 269 P. 501, 503 (1928), and therefore the voters could not,
by statute, limit prospective legislative discretion. And, the State further
asserts, neither the VPA nor any other constitutional provision
“authorizes the voters to give the Legislature statutory commands.”

¶13            We reject the State’s argument because its premise is flawed,
it is based solely on pre-VPA case law, and it fails to give meaning to the
VPA. Our state constitution, unlike the federal constitution, does not
grant power, but instead limits the exercise and scope of legislative
authority. Earhart v. Frohmiller, 65 Ariz. 221, 224, 178 P.2d 436, 437–38
(1947) (noting that “the whole power not prohibited by the state and
Federal constitutions is retained in the people and their elected
representatives”); see also Ariz. Const. art. 2, § 33 (“The enumeration in this
Constitution of certain rights shall not be construed to deny others
retained by the people.”). As the State acknowledges, “the Legislature has
all the legislative power that our Constitution does not prohibit and that
the states did not surrender to the federal government.” See Home
Accident Ins. Co., 34 Ariz. at 208, 269 P. at 503. Accordingly, our case law
has consistently acknowledged that “we do not look to the constitution to
determine whether the legislature is authorized to [act].” Citizens Clean
Elections Comm’n v. Myers, 196 Ariz. 516, 520 ¶ 12, 1 P.3d 706, 710 (2000).

¶14          These same principles apply to the people’s lawmaking
power. Thus, contrary to the State’s assertion, the validity of § 15-901.01
does not hinge on whether the VPA or any other constitutional provision
“empowers the voters to restrict the Legislature’s plenary legislative
discretion by ordering it by statute to make a specific appropriation or
enactment.” Rather, the relevant question is whether the Arizona
Constitution precludes the voters from enacting the statutory directive.

                                      6
                            CAVE CREEK V. DUCEY
                            Opinion of the Court


¶15            The State does not cite any state or federal constitutional
provision that restricts the voters’ authority as the State posits. “[T]he
silence of the constitution” cannot “be construed as an implied
prohibition” on lawmaking authority of either the legislature or the
people. Cox v. Superior Court, 73 Ariz. 93, 97, 237 P.2d 820, 822 (1951).
Significantly, the State agrees that the legislature could have
constitutionally enacted § 15-901.01 through its own lawmaking powers.3
It follows that the people also could constitutionally enact that statute. See
Tilson v. Mofford, 153 Ariz. 468, 470, 737 P.2d 1367, 1369 (1987) (“The
legislative power of the people is as great as that of the legislature.”); cf.
Ariz. Const. art. 22, § 14 (“Any law which may be enacted by the
Legislature under this Constitution may be enacted by the people under
the Initiative.”).

¶16           Still, the State correctly asserts that one legislature generally
cannot restrict the lawmaking powers of a future legislature. See Higgins’
Estate v. Hubbs, 31 Ariz. 252, 264, 252 P. 515, 519 (1926) (recognizing that
“an attempt by one [l]egislature to limit or bind the acts of a future one” is
unconstitutional); accord Wash. State Farm Bureau Fed’n v. Gregoire, 174 P.3d
1142, 1150 (Wash. 2007) (“Implicit in the plenary power of [a] legislature is
the principle that one legislature cannot enact a statute that prevents a
future legislature from exercising its law-making power.”). In other
words, one legislature may not enact a statute that irrevocably binds
successor legislatures. See Higgins’ Estate, 31 Ariz. at 264, 252 P. at 519.
The legislature may freely repeal or modify previously enacted laws,
“unless there is some [contrary] constitutional inhibition.” Id.

3       The State also acknowledges that had the voters approved a
measure like § 15-901.01 that automatically adjusted the education
funding components without requiring any implementing legislative
action, such self-executing adjustments would be valid and the legislature
would have to include them in the annual budget. Like the court of
appeals, however, we do not address the parties’ arguments on whether
§ 15-901.01 is itself an appropriation or otherwise protected by the VPA as
a measure that “created or allocated [funds] to a specific purpose” within
the meaning of Article 4, Part 1, Section 1(6)(D) of the Arizona
Constitution. See Cave Creek, 231 Ariz. at 348 ¶ 11 n.6, 295 P.3d at 446 n.6.
The State’s petition for review did not raise, nor did we grant review on,
that issue.
                                      7
                             CAVE CREEK V. DUCEY
                             Opinion of the Court


¶17           Thus, had the legislature itself enacted § 15-901.01 in 2000
rather than referring the proposition to the voters, subsequent legislatures
could repeal, amend, or otherwise adjust that statute’s funding scheme.
Extrapolating from that principle, the State argues that the electorate,
through a voter-approved statute, likewise cannot bind future legislatures.
But having chosen to refer the measure to the people, who then passed it,
the legislature is subject to the restrictions of the VPA, which
fundamentally “altered the balance of power between the electorate and
the legislature.” Ariz. Early Childhood, 221 Ariz. at 469 ¶ 7, 212 P.3d at 807.

¶18           We find unpersuasive the State’s argument that, despite the
VPA, only a constitutional provision, rather than a statutory directive
such as § 15-901.01, may limit the legislature’s plenary legislative power.
The VPA expressly limits the legislature’s powers relating to a
“referendum measure” approved by a majority of votes cast thereon.
Ariz. Const. art. 4, pt. 1, § 1(6)(B)–(C), (14). Thus, the VPA’s requirements
and restrictions do not differentiate between voter-approved statutes and
constitutional provisions. And, contrary to the State’s assertion, the
Arizona voters in 2000 did “enact[] in the exercise of their legislative
discretion” a VPA-protected measure, albeit codified in a statute.

¶19            In light of the VPA, we also are not persuaded that the
voters’ directive in § 15-901.01 impermissibly limited the legislature’s
plenary powers. Without question, the hallmark of lawmaking is
“discretionary, policymaking decision[s] . . . hav[ing] prospective
implications.” Bogan v. Scott-Harris, 523 U.S. 44, 55–56 (1998); see also Giss
v. Jordan, 82 Ariz. 152, 159, 309 P.2d 779, 784 (1957) (“The questions of the
wisdom, justice, policy or expediency of a statute are for the legislature
alone.”). And unless constitutionally restrained, the legislature’s plenary
authority includes the discretion “to consider any subject within the scope
of government,” State ex rel. Napolitano v. Brown, 194 Ariz. 340, 342 ¶ 5, 982
P.2d 815, 817 (1999), including decisions on how state funds are
prioritized and spent, see Crane v. Frohmiller, 45 Ariz. 490, 496–97, 45 P.2d
955, 958–59 (1935); cf. Ariz. Const. art. 4, pt. 2, § 20 (appropriation bills); id.
art. 9, § 5 (“No money shall be paid out of the State treasury, except in the
manner provided by law.”). But when, as here, the legislature deviates
from a voter-approved law, the VPA’s constitutional limitations apply and
qualify the legislature’s otherwise plenary authority. Ariz. Early Childhood,
221 Ariz. at 469 ¶ 7, 212 P.3d at 807.

                                        8
                            CAVE CREEK V. DUCEY
                            Opinion of the Court


¶20          With respect to voter-approved laws such as § 15-901.01, the
VPA restricts the legislature’s power to repeal, amend, or supersede the
measure. Id.; see Ariz. Const. art. 4, pt. 1, § 1(6)(B)–(C), (14). We therefore
next address whether the legislature’s failure to adjust all components of
the revenue control limit for inflation each year violates the VPA.

                                      B.

¶21           We interpret a constitutional amendment such as the VPA to
effect “the intent of the electorate that adopted it.” Jett v. City of Tucson,
180 Ariz. 115, 119, 882 P.2d 426, 430 (1994). “We do so by fairly
interpreting the language used and, unless the context suggests otherwise,
giving words ‘their natural, obvious and ordinary meaning.’” Rumery v.
Baier, 231 Ariz. 275, 278 ¶ 15, 294 P.3d 113, 116 (2013) (quoting State ex rel.
Morrison v. Nabours, 79 Ariz. 240, 245, 286 P.2d 752, 755 (1955)).

¶22            The State does not dispute that Proposition 301 was a
“referendum measure” within the meaning of Article 4, Part 1, Section 1(3)
of the Arizona Constitution. Wennerstrom v. City of Mesa, 169 Ariz. 485,
488, 821 P.2d 146, 149 (1991) (describing the two types of referendum
measures recognized in the Arizona Constitution, one of which “permits
the legislature to refer a legislative enactment to a popular vote”). Nor
does the State argue that HB 2008 was authorized under the VPA because
it furthered Proposition 301’s purposes and received a three-fourths vote
in both houses. The issue then is whether the legislature’s deviation from
§ 15-901.01’s funding mandate, by increasing only the transportation
support level in HB 2008, impermissibly repeals, amends, or supersedes
the statute in violation of the VPA.

¶23            Section 15-901.01 directed the legislature to “increase the
base level . . . of the revenue control limit” annually for inflation.4

4       The court of appeals held that the disjunctive phrase “base level or
other components of the revenue control limit” in § 15-901.01 does not
authorize the legislature to fund only one component of the revenue
control limit without also annually increasing the base level. See Cave
Creek, 231 Ariz. at 352 ¶ 29, 295 P.3d at 450; accord Op. Ariz. Att’y Gen. I01-
020, at *9. We do not address that issue, however, as the State did not seek
review of it.
                                      9
                            CAVE CREEK V. DUCEY
                            Opinion of the Court

Although HB 2008 did not expressly state that it repealed, amended, or
otherwise changed that directive, cf. State Land Dep’t v. Tucson Rock & Sand
Co., 107 Ariz. 74, 77, 481 P.2d 867, 870 (1971) (a statute expressly repeals
another when it “nam[es] . . . those [provisions] to be superseded”), we
must consider its effect on the fundamental purposes underlying the VPA.
See Caldwell v. Bd. of Regents, 54 Ariz. 404, 410, 96 P.2d 401, 403 (1939)
(“[T]he legislature may not do indirectly what it is prohibited from doing
directly.”). The intent of the VPA, construed from its text and structure,
was to limit changes to voter-approved laws, including referendum
measures. See Ariz. Early Childhood, 221 Ariz. at 469 ¶ 7, 212 P.3d at 807.

¶24             The VPA itself does not define the words “repeal,” “amend,”
or “supersede” in Article 4, Part 1, Section 1 of the Arizona Constitution.
But we have recognized that a statute can be implicitly repealed or
amended by another through “repugnancy” or “inconsistency.” UNUM
Life Ins. Co. of Am. v. Craig, 200 Ariz. 327, 333 ¶ 29, 26 P.3d 510, 516 (2001)
(implied repeal); Ariz. State Tax Comm’n v. Reiser, 109 Ariz. 473, 479, 512
P.2d 16, 22 (1973) (implied amendment); accord 1A Sutherland Statutory
Construction § 22:13 (7th ed. 2012) (“An implied amendment is an act
which purports to be independent, but which in substance alters,
modifies, or adds to a prior act.”). Although the finding of an implied
repeal or amendment is generally disfavored, it is required when
conflicting statutes cannot be harmonized to give each effect and meaning.
See UNUM Life, 200 Ariz. at 333 ¶¶ 28–29, 26 P.3d at 516; Reiser, 109 Ariz.
at 479, 512 P.2d at 22. These legal standards are no less applicable when a
budget enactment such as HB 2008 inharmoniously modifies a related,
voter-approved law.

¶25            The State conceded during oral argument before this Court
that HB 2008 violated the VPA by effectively repealing, amending, or
superseding § 15-901.01, assuming that statute is constitutional. See Ariz.
Const. art. 4, pt. 1, § 1(6)(B)–(C), (14). Having concluded that the voters
could constitutionally direct the legislature to make education funding
adjustments, we agree with that concession. As a matter of law and
common sense, HB 2008 and the base level provision in § 15-901.01 cannot
be harmonized. See UNUM Life, 200 Ariz. at 333 ¶¶ 28–29, 26 P.3d at 516
(finding an implied repeal when two related statutes governing life
insurance policy proceeds could not be harmonized to “giv[e] [each] force
and meaning”). Because HB 2008 did not include the full inflation


                                      10
                           CAVE CREEK V. DUCEY
                           Opinion of the Court

adjustment that § 15-901.01 required, it violated the VPA’s express
limitations on legislative changes to voter-approved laws.5

                                    C.

¶26            Cave Creek requests an award of attorneys’ fees under the
private attorney general doctrine, which permits a court “to award
[attorneys’] fees to a party who has vindicated a right that: (1) benefits a
large number of people; (2) requires private enforcement; and (3) is of
societal importance.” Arnold v. Ariz. Dep’t of Health Servs., 160 Ariz. 593,
609, 775 P.2d 521, 537 (1989). After considering those factors, the court of
appeals concluded that an award of reasonable attorneys’ fees to Cave
Creek was appropriate because the litigation’s outcome “affects funding
for Arizona’s public education, [which] necessarily benefits a large
number of people”; “absent private enforcement, the legislature may have
continued to operate under its erroneous interpretation of § 15-901.01”;
and “public education [funding] . . . has continual importance in this
state.” Cave Creek, 231 Ariz. at 353 ¶¶ 35–36, 295 P.3d at 451. The State
has not challenged the court of appeals’ analysis or fee award. We
therefore likewise grant Cave Creek’s request for reasonable attorneys’
fees incurred in the proceedings before this Court.

                           III. CONCLUSION

¶27           We affirm the court of appeals’ opinion and remand the case
to the superior court for entry of a declaratory judgment in favor of Cave
Creek and further proceedings consistent with this opinion.




5      Our analysis and conclusion are consistent with a 2001 Attorney
General advisory opinion that addressed the issue before us. Op. Ariz.
Att’y Gen. I01-020, at *3 (concluding that Proposition 301 is a referendum
measure protected from legislative changes by the VPA).
                                    11